Citation Nr: 0309972	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-08 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
injury with traumatic arthritis, currently rated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for left knee 
instability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
January 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued a 30 percent evaluation for 
left knee injury with traumatic arthritis and granted service 
connection and a 20 percent evaluation for left knee 
instability. 

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in December 2000.  A 
transcript of this hearing has been associated with the 
claims file.

In a March 2001 decision, the Board remanded this case in 
order for the RO to schedule the veteran for a VA orthopedic 
examination for an evaluation of his left knee disability, to 
ask the veteran to identify any additional medical records 
pertaining to his left knee disability, to obtain the records 
identified by the veteran, and to ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Veterans Claims 
Assistance Act of 2000 (VCAA) had been fully complied with 
and satisfied.

The case has now been returned to the Board for further 
appellate review.


REMAND

In the March 2001 decision, the Board stated that the RO 
should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the 
VCAA had been fully complied with and satisfied.  There is no 
evidence in the claims file that this had been done.  The 
Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In accordance with the statutory duty to assist the appellant 
in the development of evidence pertinent to his claim, and in 
light of Disabled American Veterans v. Secretary of Veterans 
Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 
2003) and Stegall v. West, 11 Vet. App. 268, 271 (1998), the 
case is hereby REMANDED to the RO for the following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since December 2001 
for a left knee disability.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified in 
response to this request, which have not 
been previously secured.  The RO should 
also inform the veteran of any records it 
has been unsuccessful in obtaining as 
provided under VCAA.  See 38 U.S.C. § 
5103A (b)(2).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




